Title: Dumas to the American Commissioners, 19 May 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, May 19, 1778, in French: From my letter of May 7–15 you will have learned of my progress in publicizing the friendly disposition of the United States. The Grand Pensionary has been most adroit. We believe that he shares our views; he has given copies of your letter in private to all the members of the provincial estates, and is waiting for a copy of the treaty of amity and commerce.>
